149 F.3d 1189
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Ini WATSON, Appellant,v.CAPITAL REGION MEDICAL CENTER; Ken Belt; Carla Hahn; RitaStitsel, Appellees.
No. 97-3726.
United States Court of Appeals, Eighth Circuit.
Submitted: April 23, 1998.Filed: April 28, 1998.

Appeal from the United States District Court for the Western District of Missouri.
Before FAGG, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
Ini Watson appeals the district court's1 grant of summary judgment to one defendant and the dismissal of three others in her action brought under Title VII, 42 U.S.C. §§ 2000e-2000e-17.  After a careful review of the record and the parties' submissions on appeal, we conclude the district court was correct and an extended discussion is unnecessary.  Accordingly, we affirm the judgment of the district court.  See 8th Cir.  R. 47B.


2
A true copy.



1
 The Honorable William A. Knox, United States Magistrate Judge for the Western District of Missouri, to whom the case was referred for final disposition by consent of the parties pursuant to 28 U.S.C. § 636(c)